Citation Nr: 0928245	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-34 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for a low back condition.

2.  Entitlement to service connection for a low back 
condition.

3.  Whether new and material evidence has been presented to 
reopen a service connection claim for a left knee condition.

4.  Entitlement to service connection for left knee medial 
compartment osteoarthritis with varus alignment, claimed as a 
left knee condition.

5.  Entitlement to service connection for a left ankle 
condition.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1973 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
San Diego, California regional office (RO) of the Department 
of Veterans Affairs (VA) which denied the Veteran's request 
to reopen his previously denied low back and left knee 
condition service connection claims as new and material 
evidence had not been submitted.  In addition, this rating 
decision denied the Veteran's left ankle condition service 
connection claim.

The Veteran withdrew his request for a Travel Board hearing 
in April 2008.

The appeal as to service connection for low back, left knee, 
and left ankle conditions on the merits is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran's low back condition service connection claim 
was denied in an unappealed February 1999 rating decision as 
there was no competent evidence that he suffered from a 
chronic disability for which service connection could be 
granted.

2.  Evidence submitted since the February 1999 rating 
decision denying the Veteran's low back condition service 
connection claim includes information that was not previously 
considered, and which establishes a fact necessary to 
substantiate the claims, the absence of which was the basis 
of the previous denial.

3.  The Veteran's left knee condition service connection 
claim was denied in an unappealed February 1999 rating 
decision as there was no competent evidence that he suffered 
from a chronic disability for which service connection could 
be granted.

4.  Evidence submitted since the February 1999 rating 
decision denying the Veteran's left knee condition service 
connection claim includes information that was not previously 
considered, and which establishes a fact necessary to 
substantiate the claims, the absence of which was the basis 
of the previous denial.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision denying service 
connection for a low back condition is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008).

2.  Evidence received since the February 1999 rating decision 
denying service connection for a low back condition is new 
and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The February 1999 rating decision denying service 
connection for a left knee condition is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008).

4.  Evidence received since the February 1999 rating decision 
denying service connection for a left knee condition is new 
and material and the claim is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2008).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Veteran was provided with a September 2006 letter in 
which the RO notified him of what evidence was required to 
substantiate his request to reopen his left knee condition 
and back condition service connection claims, as well as his 
service connection claim for a left ankle condition.  This 
letter told him what evidence VA would obtain, what evidence 
he was expected to provide, and of what assistance the VA 
could provide the Veteran in obtaining this evidence.  This 
letter also notified the Veteran that he should submit any 
relevant evidence in his possession.  This letter met the 
duty to notify the Veteran in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of Dingess notice were provided in the 
September 2006 letter.

The September 2006 letter also informed the Veteran that his 
left knee condition and low back condition service connection 
claims had been previously denied, informed him of the need 
for new and material evidence to reopen the claims, provided 
regulatory definitions of "new" and "material" and 
informed him of the bases for the prior denials.  The letter 
thereby met the requirements of Kent.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A (West 2002 & Supp. 2008); 38 
C.F.R. §3.159 (c), (d) (2008).  This duty to assist 
contemplates that VA will help a claimant obtain records 
relevant to his claim(s), whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2008).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
portions of his service personnel records, private treatment 
records and employment records have been obtained.  

The Veteran has not been afforded an orthopedic examination 
for left ankle service connection claim or his reopened left 
knee service connection claim.  As discussed below, there is 
no competent evidence of a current left ankle disability for 
which service connection can be granted and an examination is 
therefore not required.

No competent and credible medical evidence has been presented 
which suggests that the Veteran's current left knee 
disability is related to his service.  The Veteran has no 
reported a continuity of symptomatology, and the clinical 
evidence indicates an onset of left knee pain in June 1995.  
As discussed below, the May 2006 orthopedic opinion was not 
credible and no other competent medical professional has 
linked his current left knee disability with his service.  An 
examination is therefore not required.

As neither the Veteran nor his representative has indicated 
that there is any outstanding evidence to be provided, the 
Board may proceed with consideration of his claims.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Additionally, certain chronic diseases such as arthritis may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

Low Back Condition

The RO denied the Veteran's low back condition service 
connection claim in a February 1999 rating decision as there 
was no evidence that he suffered from a chronic disability 
for which service connection could be granted.  A notice of 
disagreement (NOD) was not received regarding this 
determination and the decision is final.

The evidence considered in the February 1999 rating decision 
included the Veteran's service treatment records.  His 
October 1973 entrance examination was negative for any 
relevant abnormalities.  Complaints of low back pain were 
noted in a December 1977 treatment note, and an assessment of 
a slight muscular strain with no spasms or redness was made.  
March 1978 service treatment records reveal two instances in 
which the Veteran complained of low back pain following 
strenuous exercise, during which he reported "[falling] on 
his back."  An assessment of muscle strain was made, and the 
Veteran was restricted from running for three days.

The Veteran's April 1978 discharge examination was negative 
for any relevant abnormalities, and he denied experiencing 
recurrent back pain in his December 1977 Report of Medical 
History (RMH).  

A request to reopen the Veteran's low back condition service 
connection claim was filed in July 2006.  Additional evidence 
received since the February 1999 rating decision includes a 
May 2006 opinion from Dr. M. S., as well as private treatment 
and worker's compensation records from Dr. M. S. dated 
between February 2000 and December 2006.

A May 2006 private orthopedic opinion from Dr. M. S. 
indicates that he had been caring for the Veteran "for 
years" and that he had reviewed his current medical 
condition and service treatment records.  In the 
orthopedist's opinion, it was "more likely than not that the 
[Veteran's] back condition...was related to those same 
injuries" he sustained during service.  Details regarding 
the nature of the Veteran's back condition, or the basis of 
this opinion, were not provided.

A December 2006 worker's compensation orthopedic report 
authored by Dr. M. S. reveals the Veteran's complaints of 
chronic low back pain with occasional lower extremity 
radiculopathy.  Physical examination revealed generalized 
tenderness to lumbar palpation without spasm or other 
deformity.  A neurology examination found both lower 
extremities to be "completely normal."  An impression of 
chronic low back pain that was "the result of and subsequent 
to service" that had been "aggravated by [the Veteran's] 
years of work and an industrial injury to his knee" was 
made.

The Veteran's previous low back condition service connection 
claim had been denied as he had not demonstrated that he 
suffered from a condition for which service connection could 
be granted.  As such, competent medical evidence 
demonstrating that the Veteran suffers from a low back 
condition for which service connection could be granted is 
required to reopen his service connection claim.

The newly submitted private orthopedic records and May 2006 
opinion establish that the Veteran suffers from a low back 
condition, manifested chronic low back pain has been made.  
The private orthopedist's May 2006 opinion attributing the 
Veteran's chronic low back pain to injuries he received in 
service is sufficient to indicate there may be a basis to 
grant service connection for this condition.

Accordingly, as new and material evidence has been presented, 
the claim for service connection for a low back condition is 
reopened, and the appeal is granted to this extent.

Left Knee Condition

The RO denied the Veteran's left knee condition service 
connection claim in a February 1999 rating decision as there 
was no evidence that he suffered from a chronic disability 
for which service connection could be granted.  A NOD was not 
received regarding this determination and the decision is 
final.

The evidence considered in the February 1999 rating decision 
included the Veteran's service treatment records.  His 
October 1973 entrance examination was negative for any 
relevant abnormalities.  Complaints of radiating left knee 
pain were noted in a December 1975 treatment note, and 
physical examination found no edema or discoloration.  An 
impression of shin splints was made.

The Veteran's April 1978 discharge examination was negative 
for any relevant abnormalities, and he denied experiencing 
arthritis or a "trick" or locked knee in his December 1977 
RMH.  

A request to reopen the Veteran's left knee condition service 
connection claim was filed in July 2006.  Additional evidence 
received since the February 1999 rating decision includes a 
May 2006 opinion from Dr. M. S., as well as private treatment 
and worker's compensation records from Dr. M. S. dated 
between February 2000 and December 2006.

A May 2002 "Supplemental Report--Change of Status" reveals 
the Veteran's complaints of persistent left medial knee pain.  
Physical examination revealed a left knee varus deformity and 
medial joint line tenderness.  A diagnosis of progressive 
left medial compartment osteoarthritis with varus deformity 
was made and confirmed by a left knee X-ray.  Dr. M. S. 
indicated that in his medical opinion, the Veteran's left 
knee symptoms were caused by a "previous injury," 
"subsequent surgery and cumulative trauma as a result of his 
work activities."  He further opined that "apportionment is 
not indicated in the absence of [a] prior disability and in 
the absence of [a] progressive pre-existing condition."  The 
opinion was affirmed under oath.

The Veteran was reported to have twisted his knee after 
getting out of a truck in June 1995, causing the onset of 
medial knee pain, in a December 2004 Workers' Compensation 
Permanent and Stationary Evaluation.  A left knee arthroscopy 
was reportedly performed in December 1995 and a diagnosis of 
left knee medial compartment arthritis was made.  Despite 
undergoing viscosupplemenation, intermittent cortisone 
injections, and taking anti-inflammatory medications, the 
Veteran's knee pain was reported to have gradually worsened 
since his injury.  Dr. M. S. again diagnosed the Veteran with 
left knee media joint space osteoarthritis with varus 
alignment following a physical examination.  The examiner 
noted that, in his medical opinion, the Veteran's "present 
condition is 100% related to the original injury, in 
additional to repetitive cumulative trauma," and was "100% 
apportioned to industrial causes, specifically the [June 
1995] industrial injury...and repetitive cumulative trauma."  
This opinion was affirmed under oath.

Dr. M. S. noted in a June 2005 Workers' Compensation 
Requested Supplement Report that he had been treating the 
Veteran for his left knee condition since December 1995 
following a work injury that "aggravated the medial 
compartment osteoarthritis but did not cause it" and that 
the December 1995 injury "caused his medial meniscal tear."  
This opinion was affirmed under oath.

In a May 2006 opinion, Dr M. S. opined that the Veteran's 
left knee arthritis was "more likely than not" related to 
injuries he sustained during service.

A December 2006 Workers' Compensation Supplemental 
Orthopaedic Report reveals an impression of left knee medial 
compartment osteoarthritis with varus alignment.  The 
examiner opines that this condition was "the result of and 
subsequent to [the Veteran's] service" and has been 
"aggravated by his years of work and an industrial injury."  
This opinion was affirmed under oath.

The Veteran's previous left knee condition service connection 
claim had been denied as he had not demonstrated that he 
suffered from a condition for which service connection could 
be granted.  As such, competent medical evidence 
demonstrating that the Veteran suffers from a left knee 
condition for which service connection could be granted is 
required to reopen his service connection claim.

The Veteran's orthopedic records from Dr. M. S. were not 
considered in the February 1999 denial of his left knee 
condition service-connection claim.  This evidence 
establishes a current disability diagnosis and the May 2006 
opinion may establish a nexus between the Veteran's current 
disability and his service, both necessary elements in 
establishing service connection.  The additional evidence is 
new and material, and the Veteran's claim is reopened.  As 
the RO has reviewed the Veteran's claim on a de novo basis, 
the Board will do the same.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).


ORDER

New and material evidence having been received, the claim for 
service connection for a low back condition is reopened, and 
the appeal to this extent is granted.

New and material evidence having been received, the claim for 
service connection for a left knee condition is reopened, and 
the appeal to this extent is granted.


REMAND

The Veteran's October 1973 entrance examination was negative 
for any relevant abnormalities.  A November 1974 treatment 
note reflects the Veteran's complaints of left ankle trauma 
after twisting his ankle while running during physical 
training.  An impression of a soft tissue injury was made, 
and the Veteran was returned to full duty after three days.  
His April 1978 discharge examination was negative for any 
relevant abnormalities, and he denied arthritis or a bone, 
joint or other deformity in his December 1977 RMH.

The May 2006 private orthopedic opinion from Dr. M. S., in 
addition to containing the information previously detailed, 
indicated that the Veteran suffered from "left ankle pain 
and weakness" that was "more likely than not" related to 
injuries he sustained in service.  Details regarding the 
nature of the Veteran's purported ankle condition, or the 
basis of this opinion, were not provided.


Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Here, given the documented evidence of in-service references 
to  the Veteran's low back, left knee and his left ankle, and 
the opinions provided by a private physician, the Board finds 
that a VA examination with medical opinions is warranted to 
properly adjudicate these claims.  

Accordingly, the case is REMANDED for the following action:

1. The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran, as well as copies 
of all records of treatment, identified by 
the Veteran, from other medical providers 
not already of record.  If the AMC or RO 
is unable to obtain any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his representative 
and request that they submit the 
outstanding evidence.  

2.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo a VA 
examination by an orthopedist to determine 
the nature and etiology of any current low 
back, left knee and left ankle disorders.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. 

An opinion should be provided as to 
whether a chronic low back, a left knee 
condition and/or a left ankle disability 
had its onset in or is otherwise related 
to the Veteran's period of military 
service.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should provide detailed rationale, with 
specific references to the record, for any 
opinions provided.  

3.  The AMC/RO should readjudicate the 
claims for service connection for a low 
back disorder, a left knee condition and a 
left ankle disorder.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any final 
outcome warranted.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


